q C_a§e 3:18-cv-01865-L Document 8 Filed 03/26/1_9 Page 1 of 13 PagelD 29

_ ,?'" `R;`\ 3 ;\-,',J
' 7\\\€;\ '»
' t

ja

  

|N THE UN|TED STATES D|STR|CT COURT
NORTHERN D|STR|CT OF TEXAS

DALLAs DlvlsloN
z ct§:@zi-_;i_iw

UN|TED STATES OF AlVlERlCA, C.A. No. 3:18-CV-1865-L
Plaintil"f,

ex re/. REDACTED
Plaintiff-Relator

F|LED IN CAMERA AND UNDER

v. SEAL PURSUANT TO 31 U.S.C.

' §3730(b)(2)

TEXAS ONCOLOGY, P.A.

Defendant. F|RST AMENDED COMPLA|NT
(Jury Tria| Demanded)

 

Relator REDACTED, for [Relator’s] complaint against Texas Oncology, P.A.,
alleges as follows:

1. This action is brought on behalf of Relator and the United States pursuant
to the False Claims Act, 31 U.S.C. sections 3729, et seq. and the Stark Law, 42 U.S.C.
§ 1395nn, et seq.

2. This action concerns violations of the Stark LaW.

l. JUR|SD|CT|ON AND VENUE
3. This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1331 and 31 U.S.C. § 3732.
4. This Court has personal jurisdiction and venue over Defendant pursuant to

28 U.S.C. § 1391(b) and 31 U.S.C. § 3732(a). Jurisdiction is proper over the Defendant

 

Case 3:18-cv-Ol865-L Document 8 Filed 03/26/19 Page 2 of 13 PagelD 30

because the Defendant can be found in, reside in, and/or have transacted business
within this Court’s jurisdiction,` and some of the acts in violation of 31 U.S.C. § 3729
occurred within this district.

5. ln addition, this Court has jurisdiction under the doctrine of supplemental
jurisdiction over the state law claims pleaded or which may be pleaded to the extent that
these claims arise out of a common nucleus of operative facts under 28 U.S.C.
§1367(a).

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 (b) & (c) and
31 U.S.C. § 3732(a) because at least one Defendant resides in or transact business in
this district and because a substantial portion of the events or omissions giving rise to
the claims alleged herein occurred in this district. Relator is familiar with Defendant’s
fraudulent billing practices alleged in this Complaint and is aware that the pervasive
misconduct at issue occurred in this District.

7. This case is not based on a public disclosure within the meaning of the
FCA, and Relator is the original source of the allegations contained herein. Relator has
direct and independent knowledge of the alleged fraud and disclosed this information to
the government before filing suit, pursuant to 31 U.S.C. § 3730(e)(4)(B). Relator
believes that there has been no public disclosure of these allegations and transactions
such that subparagraph (e)(4) does not apply and this disclosure was not necessary.
However, as a precautionary measure, in the event there has been a public disclosure,
Relator made a pre-complaint disclosure in order to qualify as an “origina| source” under

subparagraph (e)(4)(B)(2). Relator has knowledge that is independent of, and materially

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 3 of 13 PagelD 31

adds to, any publicly disclosed allegations or transactions, and voluntarily provided the

information to the Government before filing [Relator’s] False Claims Act complaint.

||. PART|ES

8. Re|ator REDACTED, is an individual citizen of REDACTED, currently
residing in REDACTED. At all relevant times, [Relator] was a citizen of REDACTED and
a resident of REDACTED.

9. Defendant, Texas Oncology, P.A., is a Professional Association registered
and doing business in Texas. lts corporate office is in Dallas County at 12221 Merit
Drive, Dallas, TX 75251. lts registered agent for service (and treasurer) is John Sims,
12221 Merit Drive, Dallas, TX 75251. Other officers include: R. Steven Paulson

(president), Fred Ekery (vice president) and Charles S. White lll (secretary).

lll. FACTS

10. [Relator] began working for Defendant, Texas Oncology, P.A. (“Texas
Oncology” or “TOPA"), on' REDACTED. [Relator] was terminated on REDACTED,
[Relator’s] exit agreement stated that REDACTED. [Relator] was REDACTED,

11. Relator currently works as REDACTED,

12. Texas Oncology has more than 175 cancer treatment centers throughout
Texas and southeastern Oklahoma. lt is a subsidiary of U.S. Oncology, a network of
more than 1,400 physicians and 400 treatment locations throughout the United States.
Texas Oncology, as part of the U.S. Oncology network, is controlled by the network’s
governing board. U.S. Oncology is wholly owned by lVchesson Corporation, which

acquired U.S. Oncology in 2010.

 

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 4 of 13 PagelD 32

13. Texas Oncology’s Abilene location operated under the assumed name of
“Texas Cancer Center of Abilene.”

14. ln addition to employing oncologists, the Texas Cancer Center of Abilene
(“TCC Abilene”) also provided in-office ancillary services to patients, including radiology
and other imaging services.

15. Texas Oncology had a policy whereby its physicians ensured that all of
their patients used Texas Oncology’s in-office radiology and imaging services, in order
to maximize Texas Oncology’s profits.

16. Relator and five other Abilene physicians practicing at Texas Oncology’s
TCC Abilene location followed Texas Oncology’s policy and referred all patients to
obtain radiology and other imaging services from TCC Abilene, without considering
other local providers of radiology and imaging services.

17. These referrals were made on a daily basis while Relator worked for
Texas Oncology, (from REDACTED through REDACTED) and upon information were
also made before and after Relator was employed by Texas Oncology.

18. There were other imaging centers within 25 miles of TCC Abilene’s
location, including: Medical Diagnostic lmaging, 4349 S. Treadaway Blvd, Abilene
Texas, 79602, and Radiology_Associates 401 Cypress St. #110, Abilene, TX 79601.
These were never disclosed to TCC Abilene’s patients, in violation of the Stark Law.

19. Relator has reason to believe these Stark Law violations were not limited
to the TCC Abilene location. All policies at the TCC Abilene location emanated from

Texas Oncology’s headquarters in Dallas. Accordingly, it stands to reason that if the

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 5 of 13 PagelD 33

self-referral rule was being violated at the TCC Abilene location, it was being violated at
Texas Oncology’s other locations as well.

20. |Vlore than 50% of Texas Oncology’s patients were covered by Medicare,
Medicaid or Tricare.

21. Federal regulations prohibit referrals by physicians to DHS-furnishing
entities that are commonly owned. 42 CFR § 411.353(b) provides that,

“[a]n entity that furnishes DHS1 pursuant to a referral that is prohibited by

paragraph (a) of this section may not present or cause to be presented a

claim or bill to the l\/ledicare program or to any individual, third party payer,

or other entity for the DHS performed pursuant to the prohibited referral.”

22. The Stark Law, which generally prohibits self-referrals, permits physicians
to refer patients to their in-house radiology and imaging departments, but requires that
physicians making these self-referrals disclose to patients other providers that the
patients could use for those services. 42 CFR § 411.355(b) creates an “ln-Office
Ancillary Services” exception to the Stark Law provision, stating that the self-referral
prohibition of §411.353 does not apply to in-office ancillary services that meet seven
individual conditions. The seventh “Notice of Other Suppliers” condition states:

(i) With respect to magnetic resonance imaging, computed tomography,

and positron emission tomography services identified as “radiology and

certain other imaging services” on the List of CPT/HCPCS Codes, the

referring physician must provide written notice to the patient at the time of

the referral that the patient may receive the same services from a person

other than one described in paragraph (b)(1) of this section. Except as set

forth in paragraph (b)(7)(ii) of this section, the written notice must include a

list of at least 5 other suppliers (as defined in § 400.202 of this chapter)
that provide the services for which the individual is being referred and

 

1 DHS is a “designated health service” which includes imaging.

 

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 6 of 13 PagelD 34

which are located within a 25-mile radius of the referring physician's office
location at the time of the referral. The notice should be written in a
manner sufficient to be reasonably understood by all patients and should
include for each supplier on the list, at a minimum, the supplier's name,
address and telephone number.
(ii) lf there are fewer than 5 other suppliers located within a 25-mile radius
of the physician's office location at the time of the referral, the physician
must list all of the other suppliers of the imaging service that are present
within a 25-mile radius of the referring physician's office |ocation. Provision
of the written list of alternate suppliers will not be required if no other
suppliers provide the services for which the individual is being referred
within the 25-mile radius
42 CFR § 411.355(b)(7).
23. Because Defendant never complied with this “Notice of Other Suppliers”
provision, the ln-Office Ancillary Services exception does not apply, and Defendant

violated the 42 CFR § 411.353 self-referral prohibition, and thus violated the Stark Law.

lV. STARK LAW VlOLAT|ONS

24. The Stark Law prohibits physicians and certain other entities providing
healthcare items and services from submitting Medicare claims for payment for items
and services that are the product of patient referrals from physicians having an
impermissible "financial relationship" (as defined in the statute) with the physicians See
42 U.S.C. § 1395nn.

25. The Stark Law requires that the Medicare program deny payment for
claims for any services billed in violation of its provisions 42 U.S. C. § 1395nn(g). ln
addition, it requires that providers who have collected Medicare payments for a
healthcare service "performed under a prohibited referral must refund all collected
amounts on a timely basis." 42 C.F.R. § 411.353. The Stark Law is also applicable to

Medicaid claims 42 U.S.C. §1396b(s).

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 7 of 13 PagelD 35

26. The Stark Law establishes the presumptive rule that providers may not
bill, and the Medicare program'will not pay for, designated health services (as defined in
the statute) generated by a referral from a physician with whom the provider has a
financial relationship 42 U.S.C. §§ 1395nn(a)(1), and (g)(1).

27. Congress enacted the Stark Law in 1989 because it found that financial
relationships between physicians and entities to whom they refer patients can
compromise the physicians' professional judgment as to whether an item or service is
medically necessary, safe, effective, and of good quality. lt applies to multiple types of
Designated Health Services (“DHS”) including imaging services

28. Congress relied upon various academic studies consistently showing that
g physicians who had financial relationships with entities to which they referred used more
of those entities' services than similarly situated physicians who did not have such
relationships The Stark Law was designed to protect the taxpayer from paying for the
costs of questionable utilization of services by removing monetary influences on referral
decisions

29. At all times relevant to this Complaint, the Stark Law has applied to
payments for imaging services and the resulting claims to the Medicare program.

30. The Stark Law, 42 U.S.C. §1395nn(a)(1), provides:

(a) Prohibition of certain referrals

(1) ln general. Except as provided in subsection (b) of this section, if a
physician . . . has a financial relationship with an entity specified in paragraph (2),
then-

(A) the.physician may not make a referral to the entity for the
furnishing of designated health services for which payment othen/vise may be made
under this subchapter, and

(B) the entity may not present or cause to be presented a claim
under this subchapter or bill to any individual, third party payor, or other entity for

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 8 of 13 PagelD 36

designated health services furnished pursuant to a referral prohibited under
subparagraph (A).

31. As stated above, federal regulations prohibit referrals by physicians to
imaging facilities that are commonly owned. 42 CFR § 411.353(b).

32. Although physicians may refer patients to their in-house radiology and
imaging departments they must disclose to patients other providers that the patients
could use for those services -42 CFR § 411.355(b) (the “ln-Office Ancillary Services”
exception.) The self-referral prohibition of §411.353 does not apply to in-office ancillary
services that meet seven individual conditions As stated above, Defendant failed to
comply with the “Notice of Other Suppliers” condition set forth in 42 CFR §
411.355(b)(7).

33. Because Defendant never complied with this “Notice of Other Suppliers”
provision, the ln-Office Ancillary Services exception does not apply, and Defendant

violated the 42 CFR § 411.353 self-referral prohibition, and thus violated the Stark Law.

V. THE MED|CARE PROGRAM

34. ln 1965, Congress passed Tit|e XVlll of the Social Security Act to pay for
certain healthcare services for eligible individuals 42 U.S.C. §§ 1395 et seq. Medicare
Part A covers hospitalization costs, services rendered by skilled nursing facilities, home
health care, and hospice care, while Part B covers physician services, outpatient care,
and other miscellaneous services See 42 U.S.C. §§ 1395j-1395w-4.

35. The U.S. Department of Health and Human Services (“HHS”) is a federal
agency whose activities, operations, and contracts are paid from federal funds The

Center for Medicare and Medicaid Services (“ClVlS”) is a division of HHS that

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 9 of 13 PagelD 37

administers the Medicare program. To administer Medicare reimbursement claims, HHS
contracts with private local insurance companies, known as “carriers” and “fiscal
intermediaries,” to review and pay appropriate reimbursement claims related to services
provided to Medicare beneficiaries See 42 U.S.C. § 1395u. Providers such as
Defendant are legally obligated to familiarize themselves with l\/ledicare's
reimbursement rules, including those set forth in the Medicare lVlanuals. Heckler v.
Cmty. Health Serv. of Crawford County, lnc., 467 U.S. 51, 64-65 (1984).

36. The Secretary of HHS has broad statutory authority to “prescribe such
regulations as may be necessary to carry out the administration of the [Medicare]
insurance programs 42 U.S.C. §1395hh(a)(1). ln addition to promulgating
regulations, the Secretary has the power to formulate rules for the administration of the
Medicare programs, through the issuance of manual instructions, interpretive rules,
statements of policy, and guidelines of general applicability. 42 U.S.C. §1395hh(c)(1).

37. To submit Medicare reimbursement claims, providers submit an Electronic
Data interchange Enrollment Form which contains several provisions, including one that
states: “anyone who misrepresents or falsifies or causes to be misrepresented or
falsified any record or other information relating to that claim that is required pursuant to
this Agreement may, upon conviction, be subject to a fine and/or imprisonment under
applicable Federal law.” Medicare only pays for services that are “reasonable and
necessary for the diagnosis or treatment of illness or injuy.” 42 U.S.C. § 1395y(a)(l)(A).
lt is illegal to provide and bill for medically unnecessary services and equipment

Seeking payment for medically unnecessary services is an act designed to obtain

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 10 of 13 PagelD 38

reimbursement for a service that is not warranted by the patient’s current and

documented medical condition.

Vl. THE FALSE CLA|MS ACT
38. The False Claims Act provides, inter alia, that any person who--

(A) knowingly presents, or causes to be presented, a false or
fraudulent claim for payment or approval;

(B) knowingly makes, uses, or causes to be made or used, a
false record or statement material to a false or fraudulent claim;

(C) conspires to commit a violation of subparagraph (A), (B), (D),
(E), (F), or (G); . . . or

(G) knowingly makes, uses, or causes to be made or used, a
false record or statement material to an obligation to pay or transmit
money or property to the Government, or knowingly conceals or
knowingly and improperly avoids or decreases an obligation to pay
or transmit money or property to the Government,

is liable to the United States Government for a civil penalty of not
less than $5,000 and not more than $10,000, as adjusted by the
Federal Civil Penalties inflation Adjustment Act of 1990 (28 U.S.C.
2461 note; Public Law 104-4101), plus 3 times the amount of
damages which the Government sustains because of the act of that
perso_n.

31 U.S.C.A. § 3729 (a)(1)(A-G).
39. The term “claim” includes “any request or demand, whether under a
contract or otherwise, for money . . . that-

(i) is presented to an officer, employee, or agent of the United States;
or

(ii) is made to a contractor, grantee, or other recipient, if the money or
property is to be spent or used on the Government’s behalf or to advance
a Government program or interest, and if the United States Government--

(l) provides or has provided any portion of the money or
property requested or demanded; or

10

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 11 of 13 PagelD 39

(ll) will reimburse such contractor, grantee, or other recipient for
any portion of the money or property which is requested or demanded . . .

31 U.S.C.A. § 3729 (a)(2).

40. Any person who knowingly submits a false or fraudulent claim to the
Government for payment or approval (or to a contractor if the money is to be spent on
the Government’s behalf or to advance a Government program and the Government
provides any portion of the money requested or demanded) is liable to the Government
for a civil penalty for each claim between $5,500 and $11,000 for conduct on or before
November 2, 2015, and between $10,781 and $21,563 for conduct after November 2,
2015, and between $10,957 and $21,916 for penalties assessed after February 3, 2017,
plus three times the actual damages that the Government sustained. 31 U.S.C. §
3729(a). The Act permits assessment of the civil penalty even without proof of specific
damages

41. The FCA defines a “claim” for payment to include “any request or
demand, whether under a contract or otherwise, for money or property which is made to
a contractor, grantee, or other recipient if the United States Government provides any
portion of the money or property which is requested or demanded, or if the Government
will reimburse such contractor, grantee, or other recipient for any portion of the money
or property which is requested or demanded.” 31 U.S.C. § 3729(0). Accordingly,
pursuant to the express language of the FCA and the statutory definition of “claim,”
Medicaid claims submitted to state Medicaid agencies are considered to be claims

presented to the federal government, and thus may give rise to liability under the FCA.

11

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 12 of 13 PagelD 40

Vll. CAUSES OF ACT|CN
COUNT ONE

FALSE CLA|MS ACT, 31 U.S.C. §3729(3)(1)(A)
STARK LAW VlOLAT|ONS, 42 U.S.C. § 1395nn

42. All paragraphs of'this Complaint are incorporated herein by reference.

43. The Stark Law requires that the Medicare program deny payment for
these claims because they were billed in violation of its provisions 42 U.S. C. §
1395nn(g).

44. The Stark law also requires that Defendant, which has collected Medicare
payments for a healthcare service "performed under a prohibited referral must refund all
collected amounts on a timely basis." 42 C.F.R. § 411.353. The Stark Law is also
applicable to Medicaid claims 42 U.S.C. §1396b(s).

45. Accordingly, the United States is entitled to refund of all amounts paid to
Defendant for imaging services for Defendant’s patients, trebled under the False Claims
Act.

PRAYER
WHEREFORE, Relator prays for the following relief for [Relator’s] FCA claims:

1. A permanent injunction requiring Defendant to cease and desist from
violating the federal FCA and the Stark law;

2. Judgment against Defendant in an amount equal to three times the
amount of damages the United States has sustained as a result of the Defendant’s

unlawful conduct;

12

Case 3:18-cv-01865-L Document 8 Filed 03/26/19 Page 13 of 13 PagelD 41

3. Civil monetary penalties for each false and fraudulent claim submitted to
the United States by Defendant, as permitted by 31 U.S.C. § 3729, and as adjusted
pursuant to the Federal Civil Penalties inflation Adjustment Act of 1990, the Debt
Collection improvement Act of 1996, 28 U.S.C. § 2461, 64 Fed. Reg. 47099, 47103
(1999), or otherwise (currentiy, between $5,500 and $11,000 for conduct on or before
November 2, 2015, and between $10,781 and $21,563 for conduct after November 2,
2015, and between $10,957 band $21,916 for penalties assessed after February 3,
2017.)

4. An award to Relator pursuant to 31 U.S.C. §3730(d) of reasonable
attorneys’ fees,. costs, and expenses;

5. Such other relief as the Court deems just and equitable.

Viil. JURY DEMAND
Relator hereby demands a trial by jury.
Dated: March 26, 2019

Respectfully submitted,

/s/ Cog( S. Fein Charles Siegel

Cory S. Fein siegel@waterskraus.com
cory@coryfeinlaw.com Caitlyn Silhan

CORY FE|N LAW F|RlVl csilhan@waterskraus.com
712 Main Street, Suite 800 _ WATERS KRAUS

Houston, TX 77002 3141 Hood Street, Suite 700
(281) 254-7717 Dallas, TX 75219

(530) 748 - 0601 (fax) 214-357-6244

Fax 214-357-7252

Counsel for Relator

13

